SEE, Justice.
The petition for the writ of certiorari is denied. See Ex parte Empire Fire & Marine Ins. Co., 720 So.2d 893, 894 (Ala.1998) (“A writ of mandamus will issue only in situations where other relief is unavailable or is inadequate, and it cannot be used as a substitute for an appeal.”); Ex parte Farrell, 591 So.2d 444 (Ala.1991); accord Gwin v. State, 425 So.2d 500, 504 (Ala.Crim.App.1982) (“Denial of youthful offender status is an issue which may be considered by [the Court of Criminal Appeals] on appeal of a defendant’s conviction.”), cert. quashed as improvidently granted, 425 So.2d 510 (Ala.1983).
WRIT DENIED.
HOOPER, C.J., and HOUSTON, BROWN, and ENGLAND, JJ., concur.